 



INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
February 6, 2019 by and amount Trxade Group, Inc., a Delaware corporation
(“Company”), Prashant Patel and Suren Ajjarapu (each and “Indemnitee” and
collectively the “Indemnitees.”).

 

WITNESSETH THAT:

 

WHEREAS, the Company recently entered into a Credit Application and Agreement
with AmerisourceBergen (“Credit Agreement”);

 

WHEREAS, the Credit Agreement requires the personal guarantee of both
Indemnitees;

 

WHEREAS, the Company, and not the Indemnitees, will receive the benefits of the
funds and other services in connection with the Credit Agreement;

 

WHEREAS, the Bylaws and Certificate of Incorporation of Company require
indemnification of the officers and directors of Company. Indemnitees are
further entitled to indemnification pursuant to the General Corporation Law of
the State of Delaware (“DGCL”). The Bylaws and Certificate of Incorporation and
the DGCL expressly provide that the indemnification provisions set forth therein
are not exclusive, and thereby contemplate that contracts may be entered into
between Company and members of the Board, officers and other persons with
respect to indemnification;

 

WHEREAS, the Board has determined that it is in best interests of Company’s
stockholders and that Company to enter into the Credit Agreement;

 

WHEREAS, it is reasonable, prudent and necessary for Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, the
Indemnitees to the fullest extent permitted by applicable law for any costs
related to the Credit Agreement;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
Certificate of Incorporation of Company and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder; and

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as an
officer and/or director from and after the date hereof, the parties hereto agree
as follows:

 

AGREEMENT

 

In connection with the Credit Agreement the Company agrees to indemnify and hold
harmless the Indemnitees from and against any and all losses, expenses, claims
(including shareholder actions, derivative or otherwise), actions, damages and
liabilities, joint or several, including the aggregate amount paid in reasonable
settlement of any actions, suits, proceedings, investigations or claims and the
reasonable fees and expenses of their counsel that may be incurred in advising
with respect to and/or defending any action, suit, proceeding, investigation or
claim that may be made or threatened against any Indemnitee or in enforcing this
indemnity (collectively the “Claims”) to which any Indemnitee may become subject
or otherwise involved in any capacity insofar as the Claims relate to, are
caused by, result from, arise out of or are based upon, directly or indirectly,
the Credit Agreement, including but not limited to the personal guarantee made
by the Indemnitees. The Company also agrees that no Indemnitee shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company or to AmerisourceBergen (or their affiliates) or to any person asserting
claims on behalf of or in right of the Company or AmerisourceBergen for or in
connection with the Credit Agreement. The Company will not, without the
Indemnitees’ prior written consent, settle, compromise, consent to the entry of
any judgment in or otherwise seek to terminate any action, suit, proceeding,
investigation or claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Party is a party thereto) unless such
settlement, compromise, consent or termination includes a release of each
Indemnitee from any liabilities arising out of such action, suit, proceeding,
investigation or claim.

 

 

 

 

The obligations of the Company hereunder are in addition to any liabilities and
obligations which the Company may otherwise have to the Indemnitees under any
other outstanding Indemnification Agreement(s), and shall survive termination of
the Credit Agreement.

 

  TRXADE GROUP, Inc.         By: /s/ Suren Ajjarapu      Suren Ajjarapu, CEO    
    INDEMNITEE         /s/ Suren Ajjarapu   Suren Ajjarapu         INDEMNITEE  
    /s/ Prashant Patel   Prashant Patel

 

 

 

 

